
	
		II
		109th CONGRESS
		2d Session
		S. 3748
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to publish a
		  supplement to the major rehabilitation report for the Herbert Hoover Dike
		  system, and for other purposes.
	
	
		1.Herbert Hoover Dike
			 Supplemental Major Rehabilitation Report
			(a)In
			 generalNot later than May 31, 2007, the Secretary of the Army
			 shall publish a supplement to the major rehabilitation report for the Herbert
			 Hoover Dike system, approved by the Chief of Engineers in November 2000.
			(b)InclusionsThe
			 supplemental report under subsection (a) shall include—
				(1)an evaluation of
			 existing conditions at the Herbert Hoover Dike system;
				(2)an identification
			 of additional risks associated with flood events at the system that are equal
			 to or greater than the standard projected flood risks;
				(3)an evaluation of
			 the potential to integrate projects of the Corps of Engineers into an enhanced
			 flood protection system for Lake Okeechobee, including—
					(A)the potential for
			 additional water storage north of Lake Okeechobee; and
					(B)an analysis of
			 other project features included in the Comprehensive Everglades Restoration
			 Plan; and
					(4)a review of the
			 report prepared for the south Florida water management district dated April
			 2006.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,500,000.
			
